DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to arguments received on 10 December 2020. Claims 1, 2, 5-8, 12, 13, 15, 21-23, 25, 27, 28, and 31 are pending. Claims 3, 4, 9-11, 14, 16-20, 24, 26, 29, 30 and 32-36 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 12, 13, 15, 21-23, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0271878 to Nuechterlein et al. (‘878 or ‘Sinter’ hereafter) in view of United States Patent 5,104,616 to Backerud et al. (‘616 et al. (‘174 or ‘Arconic’ hereafter), all made of record per applicant IDS.
Regarding Claim 1, Sinter discloses a method of producing an article, comprising: providing a supply of an aluminum alloy in powder form [see Fig. 1, Paras. 0007, 0017, and 0078); providing a supply of a second or precursor material [see Fig. 1. Paras. 0007, 0017. and 0078); blending said supply of aluminum alloy powder and said second or precursor material powder to form a blended mixture [see Fig. 1, Paras. 0007, 0017, and 0078); forming the  blended mixture into a first layer [see Fig. 1, Paras. 0007, 0017, and 0078); subjecting at least a portion of the first layer to energy sufficient to initiate a reaction with said second or precursor material, said energy also being sufficient to raise the temperature of at least a portion of the first layer to at least the liquid us temperature said the aluminum alloy [see Fig. 1, Paras. 0007, 0017, 0078, and 0080); and repeating said forming, subjecting, and allowing steps on subsequent layers until the article is fully formed [see Fig. 1, and Para. 0020). Sinter fails to explicitly disclose the method comprising providing a supply of a nucleant precursor material, said nucleant material lowering the nucleation energy required to crystallize said aluminum alloy; blending said supply of aluminum alloy powder and said nucleant precursor material powder to form a blended mixture; forming the blended mixture into a first layer; subjecting at least a portion of the first layer to energy sufficient to initiate a reaction with said nucleant precursor material to form at least one nucleant, said at least one nucleant lowering the energy of nucleation of said aluminum alloy, said energy also being sufficient to raise the temperature of at least a portion of the first layer to at least the liquidus temperature said the aluminum alloy; allowing at least a portion of the first layer to cool to a temperature sufficient to allow 
Regarding Claim 2, modified Sinter discloses the method of claim 1. Sinter fails to explicitly disclose the method, wherein said nucleant material comprises one or more selected from the group consisting of a nucleant and a nucleant precursor. It is submitted that the second materials such as titanium or boron carbide disclosed in Sinter are considered 
Regarding Claim 5, modified Sinter discloses the method of claim 1. Sinter fails to explicitly disclose the method, wherein said nucleant material crystallizes prior to significant recrystallization of said aluminum alloy. It is submitted that the aluminum alloy article produced in Sinter is considered indistinguishable from the recited aluminum article, and would appear to be capable of allowing second or nucleant material to crystallizes prior to significant recrystallization of said aluminum alloy [see Fig. 1, Paras. 0007, 0017, 0078, and 0080). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sinter, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable nucleant material crystallization prior to significant recrystallization of said aluminum alloy involves only routine skill in the art, for the purpose of producing a desired aluminum alloy article [Sinter Paras. 0007, 0078, and 0080).
Regarding Claim 6, modified Sinter discloses the method of claim 1. Sinter fails to explicitly disclose the method, wherein said nucleant material is crystalline at a temperature greater than the liquidus temperature of said aluminum alloy. It is submitted that the second or 
Regarding Claim 7, modified Sinter discloses the method of claim 1, further comprising providing a supply of a binder and wherein said blending comprises blending said binder, said aluminum alloy, and said nucleant material to form said blended mixture [see Fig. 1, and Para. 0017).
Regarding Claim 8, modified Sinter discloses the method of claim 1. Sinter fails to explicitly disclose the method, wherein said nucleant material comprises a nucleant precursor and wherein said subjecting provides energy sufficient to initiate a reaction with the nucleant precursor to form a nucleant, said nucleant lowering the nucleation energy required to recrystallize said aluminum alloy. It is submitted that the second materials such as titanium or boron carbide disclosed in Sinter are considered indistinguishable from the recited nucleant precursor, and appear to be capable of forming at least one nucleant lowering the energy of nucleation of the aluminum alloy [see Paras. 0072, 0078, and 0080). Backerud teaches that it is known in the art to increase the number of crystal nuclei in an aluminum alloy melt by adding 
Regarding Claim 12, modified Sinter discloses the method of claim 1, wherein said subjecting step comprises subjecting said first and second layers to directed energy (see Fig. 1, Paras. 0040, and 0045).
Regarding Claim 13, modified Sinter discloses the method of claim 12, wherein said subjecting said first and second layers to directed energy comprises directing a laser beam on said first and second layers [see Fig. 1, Paras. 0040, and 0045].
Regarding Claim 15, modified Sinter discloses the method of claim 12, wherein said subjecting said first and second layers to directed energy comprises directing an electron beam on said first and second layers (see Fig. 1, Paras. 0040, and 0045).

Regarding Claim 21, modified Sinter discloses the method of claim 1, wherein said blending further comprises blending said aluminum alloy powder and said nucleant material with a liquid to form a blended paste, said blended paste comprising a substantially homogenous mixture of said aluminum alloy powder and said nucleant material and wherein said forming the first and second layers comprises extruding the blended paste to form said first and second layers [see Fig. 3, Paras. 0008, 0009, 0064, 0072, and 0078].
Regarding Claim 22, modified Sinter discloses the method of claim 1, further comprising repeating said forming, subjecting, and allowing steps until the aluminum article is fully formed [see Fig. 1, Paras. 0007, 0017, 0045, and 0078].
Regarding Claim 23, modified Sinter discloses the method of claim 22, further comprising subjecting the aluminum article to a heat treatment step [see Fig. 1, Paras. 0007, 0017, 0019, 0045, 0078, and 0080].
Regarding Claim 25, Sinter discloses a method of producing an article, comprising: providing a supply of an aluminum alloy in powder form [see Fig. 1, Paras. 0007, 0017, and 0078]; providing a supply of a second or precursor material [see Fig. 1, Paras. 0007, 0017, and 0078]; blending said supply of aluminum alloy powder and said second or precursor material powder to form a blended mixture [see Fig. 1, Paras. 0007, 0017, and 0078]; forming the blended mixture into a first layer [see Fig. 1, Paras. 0007, 0017, and 0078]; subjecting at least a portion of the first layer to energy sufficient to initiate a reaction with said second or precursor material, said energy also being sufficient to raise the temperature of at least a portion of the first layer to at least the liquid us temperature said the aluminum alloy [see Fig. 1, Paras. 0007, 0017, 0078, and 0080]; and repeating said forming, subjecting, and allowing steps on subsequent layers until the article is fully formed [see Fig. 1, and Para. 0020]. Sinter fails to explicitly disclose the method comprising providing a supply of a nucleant precursor material; blending said supply of aluminum alloy powder and said nucleant precursor material powder to form a blended mixture; subjecting at least a portion of the first layer to energy sufficient to initiate a reaction with said nucleant precursor material to form at least one nucleant, said at least one nucleant lowering the energy of nucleation of said aluminum alloy, said energy also 
Regarding Claim 27, Sinter discloses a method of producing a metal alloy article, comprising: providing a supply of a metal alloy in powder form [see Fig. 1, Paras. 0007, 0017, .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘878, in view of ‘616, in view of ‘174 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0325357 to Chin et al. (‘357 or ‘Chin’ hereafter) also of record per applicant IDS.
Regarding Claim 28, modified Sinter discloses the method of claim 27. Sinter fails to explicitly disclose the method, wherein said providing a supply of the metal alloy in powder form comprises providing a supply of a nickel alloy in powder form. Chin teaches that it is known in the art to utilize a nickel alloy metal powder to produce a nickel alloy of high temperature strength by melting and rapid solidifying (see Paras. 0002,and 0005]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sinter with the teaching of Chin, for the purpose of forming a nickel alloy having high temperature strength [Chin Para. 0002, and 0005).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over ‘878 in view of ‘616.
Regarding Claim 31, Sinter discloses a metal alloy powder for use in a laser powder bed fusion additive manufacturing process comprising a mixture of metal alloy particles and a second material [see Fig. 1, Paras. 0007, 0017, 0040, 0072, 0078, and 0080).  Sinter fails to .
Response to Arguments
In support of the patentability of the instant application, applicant has argued that the previously and above applied prior art reference ‘878, which is a continuation-in-part of the instant application inherently teaches all of the limitations claimed. Applicant alleges the previously and above applied art rejection concedes this inherency when saying that the secondary reference nucleating materials are indistinguishable from materials employed in the ‘878 reference. The previous and above art rejection says no such thing. After careful review of the rejection and applied prior art in view of applicant’s arguments, the examiner has concluded that, at most, the prior art rejection says the primary reference does not teach away from the applied combination. No teaching in the primary reference suggests or even hints at 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743